Citation Nr: 1453063	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-21 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel



INTRODUCTION

The Veteran had active duty service from June 1967 to April 1969.  He is the recipient of the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which granted service connection for bilateral hearing loss and assigned an initial noncompensable rating, effective September 15, 2009, the date VA received his claim for service connection.  The Veteran appealed with respect to the propriety of the initially assigned noncompensable rating for his bilateral hearing loss.

In December 2013, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the record.  The Board remanded the case in May 2014 for additional development and it now returns for final appellate review. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

For the entire appeal period, the Veteran's service-connected bilateral hearing loss is manifested by no worse than Level III hearing in the right ear and no worse than Level III hearing in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. §S 1155, 5107 (West 2002); 38 C.F.R. §§ 3102, 3.321, 4.1, 4.3, 4.85, 4.86, Diagnostic Code (DC) 6100 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

As relevant to the Veteran's underlying service connection claim, a September 2009 letter, sent prior to the February 2010 rating decision on appeal, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Thereafter, the February 2010 rating decision granted service connection for bilateral hearing loss and assigned an initial noncompensable rating, effective September 15, 2009.  The Veteran subsequently appealed with respect to the propriety of the initially assigned rating from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman v. Nicholson, 19 Vet. App. at 490.  In this case, the Veteran's claim for service connection for bilateral hearing loss was granted and an initial rating assigned in the February 2010 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's STRs, personnel records, and post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

The Veteran was also afforded VA examinations in February 2010 and June 2014 in conjunction with the claim on appeal.  He has not alleged that these examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected bilateral hearing loss as they each include an interview with the Veteran, a review of the record, and audiological evaluations, addressing the relevant rating criteria.  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

With regard to the VA examinations of record, the Board calls attention to Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In Martinak, the Court held that a VA audiologist performing an examination must not only dictate objective test results in his or her final report, but must also fully describe the functional effects caused by a hearing disability.  Id.  In this regard, the February 2010 VA examiner noted the Veteran's complaints of hearing loss in both ears.  The June 2014 VA examiner noted the Veteran's report that, although he could hear people who spoke to him, he had difficulty understanding them.  The VA examiner also noted that the Veteran's hearing loss impacted his ability to work.  The Board finds that these statements adequately describe the functional effects of the Veteran's disability, and demonstrate that the VA examiner elicited information from the Veteran about the effects of his disability.  Id. at 455.

Additionally, the Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra-schedular rating is warranted.  The VA Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Id.  Therefore, the June 2014 VA examination is not defective under Martinak.  Id. 

Additionally, in December 2013, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  The Court has held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the December 2013 hearing, the undersigned Veterans Law Judge enumerated the issue on appeal.  The Veteran was asked to describe the nature and severity of his hearing loss symptoms, to include the situations where he has difficulty hearing, as well as the impact such has on his daily life and employability.  The Veteran was also requested to identify where he receives treatment for his hearing loss.  Furthermore, the undersigned explained the process by which VA rates a hearing loss disability. Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Moreover, the Board remanded the issue in order to obtain additional records and afford the Veteran a VA examination so as to assess the current severity of his hearing loss disability.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

In May 2014, the Board remanded the case for additional development, to include obtaining the evidence submitted by the Veteran at the December 2013 hearing, obtaining updated VA treatment records, and affording him a contemporaneous VA examination to determine the nature and severity of his bilateral hearing loss.  Subsequent to the remand, the AOJ obtained the private audiogram the Veteran submitted at the time of the Board hearing as well as VA treatment records dated through June 2014, and afforded him a VA examination in June 2014.  Therefore, the Board finds that the AOJ has substantially complied with the May 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47   (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Analysis

Disability evaluations are determined by the application of the presented facts to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected bilateral hearing loss is currently assigned a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100, effective September 15, 2009.  He alleges that such disability is more severe than the currently assigned rating and seeks a compensable evaluation.    
Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests. These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86 , and Table VII, as set out in the Rating Schedule.  38 C.F.R. 
§ 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone 
threshold is 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

Regarding the appeal period in question, i.e., since September 15, 2009, the relevant evidence consists of the Veteran's and his spouse's statements, VA examinations conducted in February 2010 and June 2014, and VA and private treatment records.  The Board notes that evidence pre-dating the period in question includes private and VA treatment records showing a diagnosis of bilateral hearing loss and the prescription of hearing aids. 

The Veteran's February 2010 VA examination revealed the following puretone thresholds, in decibels:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
40
45
45
40
LEFT
30
55
70
60
53.75

Using the Maryland CNC test, the Veteran's speech recognition score was 96 percent for the right ear and 92 percent for the left ear.  There is no exceptional pattern of hearing loss shown. As such, using Table VI, these audiometry test results equate to Level I hearing for both ears.  38 C.F.R. §§ 4.85, 4.86(a).  Applying the percentage ratings for hearing impairment found in Table VII, Level I hearing in each ear results in a noncompensable rating. 38 C.F.R. § 4.85. 

A February 2011 audiogram from Dr. Jacobs reveals the following puretone thresholds, in decibels:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
30
35
40
32.50
LEFT
20
40
65
60
46.25

While it is not clear whether the Maryland CNC speech recognition test was used, the Veteran's speech recognition score was 80 percent for the right ear and 76 percent for the left ear.  There is no exceptional pattern of hearing loss shown. However, even assuming that the Maryland CNC speech recognition test was used and the results of such audiogram are adequate for rating purposes, using Table VI, these audiometry test results equate to Level III hearing for both ears.  38 C.F.R. 
§§ 4.85, 4.86(a).  Applying the percentage ratings for hearing impairment found in Table VII, Level III hearing in each ear results in a noncompensable rating. 38 C.F.R. § 4.85.

VA treatment records reflect that, in October 2011, the Veteran was seen for the first time since September 1, 2009, and had last received hearing aids in 2007.  He was diagnosed with bilateral mild to severe sensorineural hearing loss 250 to 8000 Hertz.  New hearing aids were ordered.  In November 2011, the Veteran received new hearing aids and, in March 2012, such hearing aids were repaired.

A May 2013 audiogram from Dr. Jacobs reveals the following puretone thresholds, in decibels:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
30
55
55
41.25
LEFT
30
50
70
70
55

While it is not clear whether the Maryland CNC speech recognition test was used, the Veteran's speech recognition score was 88 percent for the right ear and 84 percent for the left ear.  There is no exceptional pattern of hearing loss shown. However, even assuming that the Maryland CNC speech recognition test was used and the results of such audiogram are adequate for rating purposes, using Table VI, these audiometry test results equate to Level II hearing for both ears.  38 C.F.R. §§ 4.85, 4.86(a).  Applying the percentage ratings for hearing impairment found in Table VII, Level II hearing in each ear results in a noncompensable rating. 38 C.F.R. § 4.85.

An October 2013 statement from the Veteran's spouse indicates that she has witnessed his difficulty with his hearing, to include strained interactions with people, difficulty understanding or misinterpreting what he hears, and resulting isolation.  

The Veteran's June 2014 VA examination revealed the following puretone thresholds, in decibels:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
45
70
65
53.75
LEFT
45
65
70
65
61.25

On the Maryland CNC test, the Veteran's speech recognition score was 100 percent for the right ear and 96 percent for the left ear.  There is no exceptional pattern of hearing loss shown.  As such, using Table VI, these audiometry test results equate to Level I hearing in the Veteran's right ear and Level II in his left ear.  38 C.F.R. 
§§ 4.85, 4.86(a).  Applying the percentage ratings for hearing impairment found in Table VII, a Level I hearing in the right ear and Level II hearing in the left ear results in a noncompensable rating. 38 C.F.R. § 4.85. 

Accordingly, the Board finds that the Veteran is not entitled to an initial compensable rating for his service-connected bilateral hearing loss.  38 C.F.R. 
§§ 4.85, 4.86, DC 6100. 

To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that the Veteran, as well as his spouse, while competent to report symptoms such as difficulty understanding conversations, is not competent to report that his hearing acuity is of sufficient severity to warrant a 10 percent or greater evaluation under VA's tables for rating hearing loss disabilities.  Such an opinion requires medical expertise (such as training in evaluating hearing impairment), which the Veteran has not been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Despite the foregoing, the Board acknowledges the Veteran's and his spouse's statements that he has difficulty understanding conversations, hearing others speaking, and distinguishing between words, especially when exposed to background noise.  Even after considering such contentions as to the effects of the disability on his daily life and occupation, the Board finds that the criteria for a compensable evaluation are not met.  See Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered). 

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected bilateral hearing loss; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral hearing loss with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.

Specifically, the Veteran and his spouse have indicated that he has difficulty understanding other people when being spoken to.  The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999. See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994). 

Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Therefore, the Veteran's struggle to comprehend verbal conversations and other noises is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.  The Board acknowledges that the Veteran's spouse has stated that his hearing difficulties result in isolation.  In this regard, the Board notes that he is separately service-connected for a psychiatric disorder, evaluated as 30 percent, which addresses such type of symptomatology.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.

The Board notes that, pursuant to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the appeal does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary.  

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating based in individual unemployability due to service-connected disabilities (TDIU) is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is not raised by the record.  At the December 2013 hearing, the Veteran reported that he was a former bank examiner and had been retired for three years.  He did not state that his retirement was due to his service-connected bilateral hearing loss.  There is no allegation that his service-connected bilateral hearing loss has rendered him unable to obtain or maintain employment.  Therefore, consideration of a TDIU is not warranted. 

The Board has also considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for his bilateral hearing loss.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his initial rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7. 


ORDER

An initial compensable rating for bilateral hearing loss is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


